     Case 2:20-cv-11236-RGK-PLA Document 26 Filed 02/18/21 Page 1 of 21 Page ID #:1056
       2:20-cv-11236-RGK-PLA


 1            Artem Egiazaryan
              artem3artem@gmail.com
 2            342 Hauser blvd. apt.429
              Los Angeles, Ca, 90036
 3            Telephone: 3109261772

 4            Defendant

 5                       UNITED STATES DISTRICT COURT
               CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
 6     VITALY IVANOVICH SMAGIN,          Case No. 2:20-cv-11236-RGK-PLA

 7                                                    ANSWER TO COMPLAINT
                                                      CIVIL RICO LIABILITY
 8            Plaintiff,
              v
 9
        COMPAGNIE MONÉGASQUE DE                      Stipulation to Extend Time to Respond to
10     BANQUE a/k/a CMB BANK; ASHOT                  Initial Complaint by Not More Than 30
       YEGIAZARYAN a/k/a ASHOT                       Days (L.R. 8-3)
11     EGIAZARYAN, an individual; SUREN
       YEGIAZARYAN a/k/a SUREN                        Complaint served: December 29, 2020
12     EGIAZARIAN, an individual; ARTEM               Response date: January 19, 2021
       YEGIAZARYAN a/k/a ARTEM                        New response date: February 19, 2021
13     EGIAZARYAN, an individual;
       STEPHAN YEGIAZARYAN aka
14     STEPHAN EGIAZARYAN, an
       individual; VITALY GOGOKHIA, an
15     individual; NATALIA DOZORTSEVA,
       an individual; MURIELLE JOUNIAUX,
16     an individual; ALEXIS GASTON
       THIELEN, an individual; RATNIKOV
17     EVGENY NIKOLAEVICH, an
       individual; H. EDWARD RYALS, an
18     individual; and PRESTIGE TRUST
               COMPANY, LTD.,
19
     Case 2:20-cv-11236-RGK-PLA Document 26 Filed 02/18/21 Page 2 of 21 Page ID #:1057
       2:20-cv-11236-RGK-PLA


 1            1.     My name is Artem Egiazaryan and this is my statement. In order not

 2     to bring more unnecessary complexity to this case I will do my best to be as

 3     concise as possible.

 4            2.     The Plaintiff does his best to present me, my brother Ashot and my

 5     cousin Suren as some kind of “criminal enterprise”, “white collar army”, a

 6     “syndicate” that steals other people’s funds, that our “stock in trade is real estate

 7     fraud”, and that we “cover and protect stolen funds”. That is the main theme of the

 8     Plaintiff that he repeats over and over throughout the statement. This is wrong on

 9     many levels and I would have to go one by one to clarify the situation.

10            3.     We come from a very well known family in Russia (in business and

11     economic circles). Our father was for many years an economics professor at the

12     Moscow State University. He was a member of numerous economic and business

13     commissions in the 1990s and was an ardent supporter of the development of small

14     businesses in Russia as he believed that it would play a major part in the Russian

15     transition after the collapse of the Soviet Union in 1991. That was the time when

16     the whole communist economy underwent privatization - transition from the state

17     owned economy to a market economy. As far as I know, that transition in terms of

18     scale and timing was absolutely unique in history. People who understood the

19     perspectives of that transition were making huge fortunes just within years and

20     sometimes months. Our father who created this family business understood it all


                                                1
     Case 2:20-cv-11236-RGK-PLA Document 26 Filed 02/18/21 Page 3 of 21 Page ID #:1058
       2:20-cv-11236-RGK-PLA


 1     too well. He introduced his brother (who was Suren’s father) to the business as

 2     well. Both brothers died in 1995 within several days of each other leaving the

 3     family business to us. Ashot and Suren were involved while our fathers were alive.

 4     I was in my first college year at that time and joined later.

 5            4.     We can now go directly to 2008-2009 where everything started to

 6     unfold. Our main asset was the shares of the Moscow hotel - two million sq. ft.

 7     mixed use project with the anchor tenant Four Seasons hotel. The project has a

 8     prime location right next to the Red Square in Moscow. At that time when the

 9     project was nearing completion and hundreds of millions of dollars were spent,

10     Ashot was told that we have to give up our shares to Suleiman Kerimov (who is

11     close to Kremlin) or face the consequences. Not going into the details of why that

12     happened I can only say that democratic institutions have not yet evolved in Russia

13     and the efforts of countless people have not brought the country far enough from

14     the Soviet dictatorship. The political system in Russia once again evolved as what

15     is known to be ”the vertical of power”. The main aspect of that system is that you

16     have to do whatever you are told to do by those in power. There is no room for

17     dissent or negotiation. In some sense the system is pretty simple – do what you are

18     told and you will have everything, oppose – you get the whole power of the state.

19            5.     Initially we tried to stop that attack by legal means; however on 1

20     June 2009 our opponents started their first fabricated criminal proceedings against


                                                  2
     Case 2:20-cv-11236-RGK-PLA Document 26 Filed 02/18/21 Page 4 of 21 Page ID #:1059
       2:20-cv-11236-RGK-PLA


 1     us. Those proceedings were in connection with the Hotel Moscow. Dozens

 2     specially equipped police units in masks and with automatic weapons were sent to

 3     our offices and offices of our legal consultants - White and Case and Lovells.

 4     Within days we had our homes searched, I was interrogated as well as our

 5     employees. The attack on such a scale was rarely seen. This was one of the biggest

 6     raids since the attacks on the Yukos company.

 7            6.     The same month – June 2009 Luzhkov (who was at that time the

 8     Mayor of Moscow) wrote to the Prosecutor General requesting that Ashot be

 9     stripped of his parliamentary immunity and commence criminal proceedings. We

10     decided that the risk was too high and I flew to Cyprus with Kerimov’s people to

11     hand over the project. Within one month of commencing criminal proceedings we

12     handed over to Kerimov an asset worth a billion dollars for nothing. To the best of

13     my knowledge this criminal investigation went nowhere.

14            7.     A lot has happened between Summer 2009-2010. The main thing we

15     realized was that it was not over and that our opponents would not stop. In summer

16     2010 I flew to Cyprus to see whether we can have a legal claim. It turned out that

17     we can do both proceedings in Cyprus and LCIA, and so we did in September

18     2010. I testified about what has happened to us. My Affidavit Exhibit #1 exposed

19     top Russian officials and I managed to secure injunctions in the amount of $ 500

20     000 000 (half a billion dollars) on Kerimov’s and others assets. Imagine blocking


                                                3
     Case 2:20-cv-11236-RGK-PLA Document 26 Filed 02/18/21 Page 5 of 21 Page ID #:1060
       2:20-cv-11236-RGK-PLA


 1     half a billion USD of some cartel’s funds for several months and then see what

 2     happens. The power of people such as Kerimov is way greater than the power of

 3     any cartel, as those people have all the powers of the Russian state and they are not

 4     being shy to use it.

 5            8.     After filing those proceedings, in October 2010 I went from Cyprus to

 6     Los Angeles to visit Ashot. We needed some time to collect our thoughts and see

 7     what we do next.

 8            9.     The consequences came immediately. Just upon my arrival at Los

 9     Angeles Ashot was stripped of his parliamentary immunity. Parliament in Russia is

10     not an independent entity so it was a clear sign for us that the order was from the

11     top. That happened just over a month after filing the injunctions and proceedings in

12     Cyprus and LCIA. In October 2010, Plaintiff commenced his arbitration in LCIA,

13     In November 2010 criminal proceedings were initiated against Ashot. On

14     December 7, 2010 our relative Aslan Aslanbekov was killed by a gunshot wound

15     to the head Exhibit #2. Up to this date this crime remains unsolved. For the

16     avoidance of any doubt, I do not put any blame on the Claimant for this crime as

17     he has nothing to do with it; however, it is important to put into perspective what

18     we were up against just after I submitted my Affidavit. In 2010 and 2011 more

19     searches were conducted at our offices. In May and June 2011 additional fabricated

20     criminal proceedings were initiated against me and my colleagues. In March 2012


                                                4
     Case 2:20-cv-11236-RGK-PLA Document 26 Filed 02/18/21 Page 6 of 21 Page ID #:1061
       2:20-cv-11236-RGK-PLA


 1     new criminal proceedings were started. I was charged and a warrant for my arrest

 2     was issued, I was put on the Interpol search list and later received a 5 year

 3     conviction.

 4              10.   I have lost count to how many criminal proceedings were initiated

 5     against us. As I understand it they made a criminal proceeding per each of our

 6     asset.

 7              11.   One important note I want to make here. Our opponents try to picture

 8     us as some kind of evil master planners. The reality of the situation is the opposite.

 9     At all those times since June 2009 (when the first criminal proceeding has started)

10     we were mostly reacting to what was happening to us and did not plan it at all.

11     When I went to Cyprus in 2010 we did not even have a plan to go forward with all

12     those proceedings and injunctions. We were more in a position where we had to

13     react to the changing dynamics of the enormous pressure that we had and still have

14     to deal with. Every one small step led to another one on a steady vector of

15     escalation. In summer 2010 I left my home with a small suitcase that would last

16     me several days in Cyprus just to see whether we had an opportunity for such

17     actions and now 10 years later I still have not returned back.

18

19

20


                                                 5
     Case 2:20-cv-11236-RGK-PLA Document 26 Filed 02/18/21 Page 7 of 21 Page ID #:1062
       2:20-cv-11236-RGK-PLA


 1                                   Plaintiff’s criminal proceedings

 2            12.    Paragraph 36 of the complaint says that my brother “perpetrated a

 3     fraudulent scheme” and that with my assistance “concocted an elaborate scheme to

 4     steal Plaintiff’s shares and profits” which we “accomplished through a series of

 5     fraudulent transactions using offshore nominee companies” and that we used

 6     Deutsche Bank as a tool to do that “fraudulent scheme”. This statement is

 7     absolutely false. We did not take either Plaintiff’s shares or his profits.

 8            13.    The investigation prepared a very sophisticated document – 122

 9     volumes of the material of numerous facts that they tried to put together. What

10     really happened can be best described by the witness statements given by the

11     Deutsche Bank’s Head of the Legal Department and their legal consultant

12     “Salans”. I will put here their direct quotes. (Exhibit 9 of the complaint, pages 27-

13     29)

14            Deutsche Bank’s Head of the Legal Department.

15                             14.   “the fact that the borrower was a Cypriot

16                   company was also a common practice both in Russia

17                   and abroad. The main idea of using the special purpose

18                   company in Cyprus and the British Virgin Island is to

19                   improve the quality of the loan, because such a company

20                   is engaged only in servicing the loan, the third party


                                                    6
     Case 2:20-cv-11236-RGK-PLA Document 26 Filed 02/18/21 Page 8 of 21 Page ID #:1063
       2:20-cv-11236-RGK-PLA


 1                   could not lay their claims that could interfere with the

 2                   repayment of the loan. Such companies are in jurisdiction

 3                   that has a higher credit rating”

 4                             15.   “In fact, “Blidensol” was given 100 million

 5                   US dollars, but after the financial crisis in late 2008-

 6                   early 2009, Deutsche Bank and its London branch

 7                   reconsidered their position towards investments into the

 8                   Russian real estate. It was decided, he does not know by

 9                   whom exactly, that it was necessary to get rid of the loan

10                   – to sell it or to transfer the rights for it to third parties.

11                   That was due to the fact that the property prices in

12                   Russia were falling rapidly. Such a tactic of selling

13                   high risk loans, like this, is standard in international

14                   banking practice and for Deutsche Bank in this

15                   situation it was profitable to sell this loan, and not to

16                   hold it on its balance sheet.”

17                             16.   “he knew that Deutsche Bank was interested

18                   in cession of rights on the loan of the company

19                   “Blidensol” to anyone who could afford to buy such a

20                   loan. First of all, it was offered to Smagin, the


                                                   7
     Case 2:20-cv-11236-RGK-PLA Document 26 Filed 02/18/21 Page 9 of 21 Page ID #:1064
       2:20-cv-11236-RGK-PLA


 1                   negotiations were also held with other structures. He

 2                   heard about Yegiazaryan for the first time from

 3                   Ponomarenko, Yegiazaryan also wanted to redeem the

 4                   loan. The bank’s task was to sell the loan at the most

 5                   favorable price. Ponomarenko worried that it would not

 6                   be possible to sell the loan, and the financial condition of

 7                   “Centurion Alliance” could worsen, he said that there

 8                   was a risk of bankruptcy of the pledger “Centurion

 9                   Alliance” , but at the moment of selling the loan, there

10                   was no default. The difference in prices for which the

11                   loan was sold and redeemed was caused by the

12                   economic situation in the country.

13                             17.   “the decision to issue and sell the above-

14                   mentioned loan was made by the London branch of

15                   Deutsche Bank itself. The office of Deutsche Bank in

16                   Moscow did not have such funds and could not issue

17                   such loan.”

18                             18.   “at the stage of issuing the loan, there

19                   were not found any violations”. No comments or

20                   complaints about the package of documents (some of


                                                   8
 Case 2:20-cv-11236-RGK-PLA Document 26 Filed 02/18/21 Page 10 of 21 Page ID #:1065
     2:20-cv-11236-RGK-PLA


 1                 which were kept in London, some part in Moscow and

 2                 Cyprus) at the moment of issuing the loan were not

 3                 given.”

 4          Salans

 5                           19.   “According to the established practice,

 6                 Deutsche Bank demanded from the borrower to

 7                 concentrate all shares of “Centurion Alliance” on one

 8                 legal entity for the subsequent pledge in securing the

 9                 loan. In addition, foreign banks, as a rule, demand the

10                 shareholders of Russian companies to be foreign

11                 companies, so that in case of the default on a loan, the

12                 bank could impose a court enforced collection of the

13                 shares of such foreign companies, including extrajudicial

14                 procedure.”

15          20.    Contrary to the Plaintiff’s statement it was the Deutsche Bank’s

16   demand to put an offshore structure in place. After 2008 crisis Deutsche Bank was

17   selling the loan to the highest bidder, and the one who got the loan would get the

18   Europark. Before this sale we had a 73% stake in the project, Plaintiff had 20%.

19   He was actively negotiating with the bank but then decided to go the other route.

20   We could only afford to purchase 50% of the Europark by paying half of the loan


                                                9
 Case 2:20-cv-11236-RGK-PLA Document 26 Filed 02/18/21 Page 11 of 21 Page ID #:1066
     2:20-cv-11236-RGK-PLA


 1   (55 million USD was the total amount of loan for sale). Not only did we not get or

 2   “steal” the shares of the Plaintiff, but we also lost even more than he did – we

 3   lost 23% of the shares and had to bring more funds in order to keep the remaining

 4   50%. That was the result of the financial and real estate collapse following the

 5   2008 crisis.

 6            21.   The Plaintiff did not start the criminal proceedings regarding this

 7   transaction in particular as this transaction was just a routine practice. In order to

 8   start a criminal proceeding they concocted a story that we planned it all in 2006

 9   and that bank’s loan buy out was a part of the bigger plan to steal the Plaintiff’s

10   shares. That just does not make any sense. In order to do so we must have at least

11   predicted the financial collapse of 2008 and the decision of Deutsche Bank to sell

12   the loan. Even financially that transaction does not make any sense for us as we

13   ended up losing 23% shares and paying to the bank for the remaining ones.

14            22.   Also Plaintiff fails to point out that if we wanted to default on the loan

15   we did not need to bring any elaborate plan - we could have just missed any due

16   payment to the bank which we did not (and that was not an easy task during those

17   times as shopping centers were defaulting on their payments quite often). All the

18   payments to the bank were up to date. We did our best to keep that loan in

19   place.




                                                 10
 Case 2:20-cv-11236-RGK-PLA Document 26 Filed 02/18/21 Page 12 of 21 Page ID #:1067
     2:20-cv-11236-RGK-PLA


 1          23.    That was not Plaintiff’s first attempt to attack us with the criminal

 2   charges. In 2009 when Plaintiff was a 20% owner of Europark he started his first

 3   attack on us, trying to initiate another criminal proceeding on trumped up charges

 4   against the management of Europark. I have not seen him mentioning that episode

 5   in his testimony. That was even before he lost his shares in this project. I was

 6   interrogated during that attempt as well.       They decided not to go with that

 7   proceeding (I say they as Plaintiff is just their tool), instead they went forward with

 8   the new one – the one that later led to my conviction.

 9          24.    One of the most important documents during the proceedings

10   (regarding Moscow Hotel) was the so called “take over plan” signed by the Mayor

11   of Moscow – Luzhkov (dated August 2008) Exhibit #3. This document goes into

12   detail about how to steal our shares in Moscow Hotel and ruin Europark. Paragraph

13   3 of that document particularly states different options how to artificially

14   orchestrate the default of the Deutsche Bank loan of Europark. The last paragraph

15   states that the “Deutsche Bank may be ready to sell or transfer the rights of

16   creditors for the Moscow hotel to the bank that has the necessary credit rating or on

17   the condition of full coverage. A condition may be enlisting it into financing more

18   profitable projects while obtaining the right to have a stake in their profit in the

19   form of a shareholder”.




                                               11
 Case 2:20-cv-11236-RGK-PLA Document 26 Filed 02/18/21 Page 13 of 21 Page ID #:1068
     2:20-cv-11236-RGK-PLA


 1          25.    To sum it up – we have a document signed by the Mayor of Moscow

 2   and labeled for “internal use only”. In that document they consider different

 3   options how to take our property including artificially orchestrating the default of

 4   the Deutsche Bank loan. By the way that is exactly what the Plaintiff accuses us

 5   of doing. Then we have in 2009 the first attempt of the Plaintiff to commence the

 6   criminal proceedings and later after 2010 Injunctions – his second criminal

 7   proceeding and LCIA arbitration.

 8          26.    Plaintiff tries to present that his LCIA proceeding has nothing to do

 9   with the received Kerimov reward. Paragraph 42 of the Complaint states that

10   “award in an unrelated arbitration against fellow Russian businessman Kerimov”

11   The reality of the situation is that this claim is the direct consequence of Kerimov’s

12   proceeding.

13

14                                 Plaintiff’s LCIA proceeding.

15          27.    Initially we were entertaining the possibility to sell Europark upon

16   completion. Plaintiff wanted to take an active part in it. The lawyers prepared the

17   documents (including the shareholders agreement and escrow agreement) in

18   accordance with the Deutsche Bank’s loan agreement. However, the project was

19   not successful at the time of opening and it was impossible to sell. Initially it did

20   not even generate enough funds to cover utilities and operational expenses, so I


                                              12
 Case 2:20-cv-11236-RGK-PLA Document 26 Filed 02/18/21 Page 14 of 21 Page ID #:1069
     2:20-cv-11236-RGK-PLA


 1   spent several years recovering it while meeting all the financial obligations to the

 2   bank. Once the cash flow started to normalize – the 2008 financial crisis hit. So the

 3   option to sell did not come to fruition at all. We did not feel the need to officially

 4   cancel those agreements. Unfortunately the wording of this document is so vague,

 5   that it leaves much room for interpretation, and subsequently Plaintiff’s LCIA

 6   lawsuit. Plaintiff managed to persuade the court that his loss of shares had

 7   something to do with those agreements. Those agreements whether they were

 8   executed or not had absolutely no bearings on the Deutsche Bank’s decision to sell

 9   the loan. It did not matter whether the Bank sold the loan to us to Plaintiff or any

10   other party, this shareholders agreement and escrow agreement could not have

11   prevented it or stop it.

12          28.      In October 2010 the Plaintiff commences his LCIA proceeding – right

13   after one month of my Cyprus injunctions and the commencement of different

14   arbitrations.

15          29.      Initially I thought that this lawsuit was completely bogus. We were

16   overwhelmed with what was going on at that time and just could not allocate the

17   necessary resources to it. We had neither time nor finances to handle it properly.

18   Instead of one LCIA arbitration as we were planning to do in regard to the Moscow

19   Hotel project – our opponents insisted that each respondent has its own

20   proceedings, so we ended up with three LCIA cases regarding the Moscow Hotel;


                                               13
 Case 2:20-cv-11236-RGK-PLA Document 26 Filed 02/18/21 Page 15 of 21 Page ID #:1070
     2:20-cv-11236-RGK-PLA


 1   in addition we had Plaintiff’s LCIA complain, numerous criminal proceeding to

 2   deal with and more. We also had to relocate all together 5 families from Russia

 3   (over 15 people, who also had no previous plans for emigration).

 4          30.    I thought that the maximum damage from the Claimant’s LCIA

 5   proceeding would be Plaintiff’s 20% of the buy out amount (total buy out was

 6   USD 55 mill.) That would account to maximum $11 million dollars. That was the

 7   price of his shares at the time Deutsche Bank sold the loan in the middle of the

 8   aftermath of the 2008 crisis. In order to cancel those proceeding we offered to give

 9   the Plaintiff 20% from our remaining 50% of the project that would leave us 30%.

10   He refused. That showed their real intention – that is to put additional pressure on

11   us with the continuation of that lawsuit.

12          31.    Contrary to my belief the Plaintiff managed to secure valuation on a

13   different date, after the financial crisis, when the market was recovering and the

14   price of Europark was completely different. It was as though there was no 2008

15   crisis at all. Plaintiff claimed that his 20% were worth $ 72 million dollars. That

16   did not make any sense as the Deutsche Bank sold the loan for $ 55 Million

17   dollars, anyone could have purchased that loan and get 100% shares of Europark

18   for that price.




                                                 14
 Case 2:20-cv-11236-RGK-PLA Document 26 Filed 02/18/21 Page 16 of 21 Page ID #:1071
     2:20-cv-11236-RGK-PLA


 1          32.    From $ 11 million (the value of the Plaintiff’s shares that he lost) the

 2   price rose to $ 92 million then it came to $ 130 million and now they try to triple

 3   it. To me such a jump in price looks like a pure judicial alchemy.

 4

 5                                     Handwritten agreement.

 6          33.    The paragraph 73 of the complaint says:

 7                 “In an attempt to move their tactics to the Caribbean

 8                 Island of Nevis and other jurisdictions, Mr Yegiazaryan,

 9                 his brother, Artem, and his cousin, Suren, fabricated a

10                 handwritten “agreement”, purportedly entered into on

11                 February 20, 2011”

12          This statement is false.

13          34.    The handwritten agreement is real and it is my handwriting. This

14   agreement symbolized a turning point for me when we decided to move forward. It

15   had nothing to do with what Plaintiff claims – “an attempt to move their tactics to

16   the Caribbean Island”. This agreement had the addendum #1. I have found in my

17   emails that I have sent it to my lawyers in 2015 Exhibit #4– way before any

18   Caribbean actions as Plaintiff presents it.

19          35.    Paragraph 74 of the complaint states:




                                               15
 Case 2:20-cv-11236-RGK-PLA Document 26 Filed 02/18/21 Page 17 of 21 Page ID #:1072
     2:20-cv-11236-RGK-PLA


 1                           “For his part, Artem was purportedly required to

 2                 fund necessary legal procedures, as well as to render, if

 3                 necessary,     any    other   financial   support   to    Mr.

 4                 Yegiazaryan also in the amount up to $ 20 million,

 5                 including expenses in the amount of $550,000 previously

 6                 paid by Artem. This loan was also in exchange for one-

 7                 third of the $ 180 million Kerimov Award settlement

 8                 and required Mr. Yegiazaryan to “compensate” Artem

 9                 for losses related to “Sofiyskaya Embarkment”, another

10                 project     with     which    Mr.   Yegiazaryan     had   no

11                 involvement.”

12          36.    The agreement does not state $180 million Kerimov Award. This

13   statement is made up. We did not know how much the reward would be. What we

14   thought we would get from the LCIA arbitration is our market value that was lost –

15   that is about $ 1,000,000,000 (one billion dollars) out of which around $ 250

16   million were project expenses, the rest - the value of the shares. Actually it was

17   our conservative scenario as we were advised that this amount would be doubled

18   with the penalties, percentages, etc. I had a range of the reward between 1-2 billion

19   USD. I understood that our court proceedings would destroy the other asset - that is

20   why came the compensation for the loss of another project - “Sofiyskaya


                                                  16
 Case 2:20-cv-11236-RGK-PLA Document 26 Filed 02/18/21 Page 18 of 21 Page ID #:1073
     2:20-cv-11236-RGK-PLA


 1   Embarkment”, and that is where the addendum to the agreement stipulated the

 2   details of the compensation. In reality that is exactly what has happened.

 3   “Sofiyskaya Embarkment” project was stolen and there are now court proceedings

 4   in Cyprus against the “Alfa group”.

 5          37.    We considered that the LCIA proceedings would get us the lost 1

 6   billion dollars, which would leave each of us with aroun $ 300 million. So the

 7   additional compensation was just a part of that.

 8          38.    In reality we won only expenses in the amount of $240 million

 9   (Kerimov award). The amount we got was around $200 million.

10          39.    In September 2010 I spent EUR 550,000 (that were mentioned in that

11   document) that was used as a court deposit for the injunction that I made during

12   my Cyprus trip. (I have not yet received it back)

13          40.    In May 2011 I have spent over $ 12 million dollars on judicial

14   proceedings alone. I want to make it very clear that without those payments there

15   would be no proceedings and no award.

16          41.    Paragraph 77 states:

17                 “nor Suren or Artem ever tried to enforce the alleged

18                 agreement against Mr. Yegiazaryan. That is because the

19                 agreement is a post-hoc sham concocted to Encumber

20                 Alpha Trust. The “funds” Suren and Artem purportedly


                                              17
 Case 2:20-cv-11236-RGK-PLA Document 26 Filed 02/18/21 Page 19 of 21 Page ID #:1074
     2:20-cv-11236-RGK-PLA


 1                 provided to Mr. Yegiazaryan were not theirs to begin

 2                 with, but were funneled from Mr. Yegiazaryan through

 3                 his companies and surrogates for use by him and his

 4                 syndicate”.

 5          42.    The Claimant accuses me that I never tried to enforce that agreement

 6   and that is correct. I have never enforced it as I felt secure that my share of

 7   Kerimov’s award is in the Trust. When we won the award and everybody was

 8   getting their commissions, I felt safe that my money is in the Trust and I did not

 9   feel the need to move it. I have not got a penny from the Trust. Later the Plaintiff

10   put an injunction on the Trust. Even if Plaintiff got all that he claims from the Trust

11   it would still leave funds for me in the Trust.

12          43.    Exhibit #4 clearly states that this agreement is not a “post-hoc sham”.

13   Plaintiff also states that all the funds I had spent on the proceedings connected to

14   the Moscow Hotel were not my funds. This statement is false. The funds that I

15   spent were my personal funds. If those funds were not mine then I would have

16   withdrawn my share of the reward as a commission from the Trust as everyone

17   else. That just does not add up as I have not taken a dime from the Trust.

18          44.    After the Kerimov award was paid, due to my personal circumstances,

19   my involvement with the project was quite limited and I cannot comment on what

20   happened after that.


                                               18
 Case 2:20-cv-11236-RGK-PLA Document 26 Filed 02/18/21 Page 20 of 21 Page ID #:1075
     2:20-cv-11236-RGK-PLA


 1                                             Conclusion

 2          45.    Neither I nor my brothers have a reputation of a crime family. It is

 3   impossible to hide it. On the other hand our opponents have exactly that kind of

 4   reputation. Whether it is Suleiman Kerimov, or the Plaintiff or Alfa group.

 5          46.    Both the Plaintiff and Mr. Kerimov were mentioned in the Atlantic

 6   Counsel report “Russia’s interference in the US Judiciary. Exhibit #5 page 24.

 7          47.    Plaintiff is characterized there as a “government fixer”.

 8          48.    Mr. Kerimov in April 2017 was sanctioned by the US Treasury

 9   Department. Exhibit #6 page 3. In November 2017 Mr. Kerimov was detained for

10   two days in France on money laundering allegations.

11          51.    Paragraph 82 states:

12                           “Artem still has not disavowed the agreement, and

13                 thus an action by Artem in a foreign jurisdiction similar

14                 to that brought by Suren in Nevis is possible and could be

15                 brought at any time.”

16          52.    I cannot disavow the agreement as the agreement is real, but I can

17   confirm that I have not brought any actions in that regard and can give my

18   assurances to continue to do so.

19




                                                 19
Case 2:20-cv-11236-RGK-PLA Document 26 Filed 02/18/21 Page 21 of 21 Page ID #:1076
    2:20-cv-11236-RGK-PLA


1          53.    Therefore I am respectfully asking the court to dismiss this entire

2   action.

3

4

5

6

7          /S/_______________                         Date: February 16, 2021

8          Artem Egiazaryan




                                            20
